 

EXHIBIT 10.1

INDEPENDENT CONTRACTOR AGREEMENT

 

This Independent Contractor Agreement (this "Agreement") is made effective as of
August 15, 2013, by and between Eventure Interactive Inc. of 3420 Bristol
Street, 6th Floor, Costa Mesa, California 92626, and Jigsaw Partners Inc. of
3420 Bristol Street, 6th Floor, Costa Mesa, California 92626. In this Agreement,
the party who is contracting to receive the services shall be referred to as
"EVTI", and the party who will be providing the services shall be referred to as
"Jigsaw".

 

1.             DESCRIPTION OF SERVICES.  Jigsaw will provide marketing and other
services to EVTI (collectively, the "Services") intended to generate traffic /
users to EVTI’s products and services. Jigsaw represents and warrants to EVTI
that it is under no contractual or other restrictions or obligations which are
inconsistent with the execution of this Agreement, or which will interfere with
the provision of the Services. Jigsaw represents and warrants that the execution
and performance of this Agreement will not violate any policies or procedures of
any other person or entity for which it will be performing Services concurrently
with those to be performed herein.

 

2.             TERM.  The term of this Agreement (the “Term”) shall commence as
of the Effective Date, and continue for a period of two (2) years. Thereafter,
this Agreement may be renewed or extended for any period as may be mutually
agreed to by the parties.

 

3.             COMPENSATION.

 

(a)          Cash Retainer.  EVTI shall pay Jigsaw cash compensation on a
monthly basis following each month of the Term. The monthly cash compensation
shall be in the amount of $2,500 payable on the 15th of each month with the
first payment being payable on September 15, 2013.

 

(b)         Bounty Payments.  EVTI shall make bounty payments to Jigsaw on the
basis of a $0.10 Bounty per download / acquisition of new users (defined as
application downloads or new user accounts created that logs in and creates 2
new sessions). Such bounty payments are due within 30 days of download.

 

(c)          Commission on Net New Revenue.  EVTI shall pay Jigsaw a 10%
Commission on net new revenue derived from invitation sales, cloud storage, ad
suppression and other services offered to consumers from time to time deemed to
be generated by active use accounts established via the traffic generation
efforts of Jigsaw. (For purposes of the foregoing, net new revenue is defined as
revenue minus the cost of the service allocated to the exact type of revenue.)

 



 

 

 

(d)          Commission on Net Renewal Revenue.  EVTI shall pay Jigsaw a 5%
commission on net renewal revenue derived from cloud storage, ad suppression and
other continuity services offered to consumers from time to time deemed to be
generated by active use accounts established via the traffic generation efforts
of Jigsaw. (Net Renewal Revenue is defined as revenue minus the cost of the
service allocated to the exact type of revenue.) The obligation of EVTI to pay
Net Renewal Revenue to Jigsaw shall continue, to the extent applicable, beyond
the termination of this Agreement.

 

(e)          Equity in Lieu of Cash.  Jigsaw may, in its sole discretion, agree
to accept shares of EVTI restricted common stock in lieu of any cash payments
due to Jigsaw under this Section 3. Jigsaw may do so by providing written notice
thereof to EVTI. In such event the number of shares issuable to Jigsaw shall be
determined at the discretion of Jigsaw based upon (i) the average closing price
of EVTI common stock during the five trading days immediately prior to the date
on which such written notice is received by EVTI after applying a 10% discount
to such average closing price, or (ii) to the extent applicable, the price at
which EVTI is offering shares of EVTI’s restricted common stock in a private
placement offering taking place at the time that the written notice is received,
or if no such private placement offering is then taking place, at the price at
which EVTI sold shares of common stock in a private placement offering which was
completed and closed within 30 days of the date on which the written notice was
received. By way of example with regard to (i) above, if Jigsaw agrees to
convert $10,000 of cash compensation based upon an average closing price of
$4.00 per share, Jigsaw would be entitled to receive approximately 2,778 shares
which represents 10,000 divided by 3.60.

 

(f)           Independent Contractor.  The parties agree that all Services will
be rendered by Jigsaw as an independent contractor and that this Agreement does
not create an employer-employee relationship between Jigsaw and EVTI. Jigsaw
shall have no right to receive any employee benefits including, but not limited
to, health and accident insurance, life insurance, sick leave and/or vacation.
Jigsaw agrees to pay all taxes including, self-employment taxes due in respect
of any compensation received by it under this Agreement and to indemnify EVTI in
the event EVTI is required to pay any such taxes on behalf of Jigsaw.

 

4.             CONFIDENTIAL INFORMATION

 

(a)          General.  For the purposes of this Agreement, Confidential
Information shall mean and collectively include: all information relating to the
business, plans and/or technology of EVTI including, but not limited to
technical information including inventions, methods, plans, processes,
specifications, characteristics, assays, raw data, records, databases,
formulations, know-how, experience, and trade secrets; developmental, marketing,
sales, customer, supplier, consulting relationship information, operating,
performance, and cost information; computer programming techniques whether in
tangible or intangible form, and all record bearing media containing or
disclosing the foregoing information and techniques including, written business
plans, patents and patent applications, grant applications, notes, and
memoranda, whether in writing or presented, stored or maintained in or by
electronic, magnetic, or other means.

 



2

 

 

Notwithstanding the foregoing, the term “Confidential Information” shall not
include any information which: (a) can be demonstrated to have been in the
public domain or was publicly known or available prior to the date of the
disclosure to Jigsaw; (b) can be demonstrated in writing to have been rightfully
in the possession of Jigsaw prior to the disclosure of such information to
Jigsaw by EVTI; or (c) becomes part of the public domain or publicly known or
available by publication or otherwise, not due to any unauthorized act or
omission on the part of Jigsaw.

 

(b)         Non Disclosure to Third Parties.  Except as required by Jigsaw’s
Services, Jigsaw shall not, at any time now or in the future, directly or
indirectly, use, publish, disseminate or otherwise disclose any Confidential
Information, to any third party without the prior written consent of EVTI which
consent may be denied in each instance and all of the same, shall belong
exclusively to EVTI.

 

(c)          Documents, etc.  All documents, diskettes, tapes, procedural
manuals, guides, specifications, plans, drawings, designs and similar materials,
lists of present, past or prospective customers, customer proposals, invitations
to submit proposals, price lists and data relating to the pricing of EVTI’
products and services, records, notebooks and all other materials containing
Confidential Information, that come into Jigsaw’s possession or control by
reason of Jigsaw’s performance of the relationship, whether prepared by Jigsaw
or others: (a) are the property of EVTI, (b) will not be used by Jigsaw in any
way other than in connection with the performance of the Services, (c) will not
be provided or shown to any third party by Jigsaw, (d) will not be removed from
EVTI’s or Jigsaw’s premises (except as Jigsaw’s Services require), and (e) at
the termination (for whatever reason), of Jigsaw’s relationship with EVTI, will
be left with, or forthwith returned by Jigsaw to EVTI.

 

5.             EQUITABLE RELIEF.  Jigsaw agrees that any breach of Article 4
above by it would cause irreparable damage to EVTI and that, in the event of
such breach, EVTI shall have, in addition to any and all remedies of law, the
right to an injunction, specific performance or other equitable relief to
prevent the violation or threatened violation of Jigsaw’s obligations hereunder.

 

6.             MISCELLANEOUS.

 

(a)          Any waiver by EVTI of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach of the
same or any other provision hereof. All waivers by EVTI shall be in writing.

 

(b)         In case any one or more of the provisions or parts of a provision
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement; and this Agreement shall, to the fullest extent lawful, be
reformed and construed as if such invalid or illegal or unenforceable provision,
or part of a provision, had never been contained herein, and such provision or
part reformed so that it would be valid, legal and enforceable to the maximum
extent possible. Without limiting the foregoing, if any provision (or part of
provision) contained in this Agreement shall for any reason be held to be
excessively broad as to duration, activity or subject, it shall be construed by
limiting and reducing it, so as to be enforceable to the fullest extent
compatible with then existing applicable law.

 



3

 

 

(c)          EVTI shall have the right to assign its rights and obligations
under this Agreement to a party which assumes EVTI’s obligations hereunder.
Jigsaw shall not have the right to assign its rights or obligations under this
Agreement without the prior written consent of EVTI.

 

(d)         Headings and subheadings are for convenience only and shall not be
deemed to be a part of this Agreement.

 

(e)          This Agreement may be amended or modified, in whole or in part,
only by an instrument in writing signed by all parties hereto. Any amendment,
consent, decision, waiver or other action to be made, taken or given by EVTI
with respect to the Agreement shall be made, taken or given on behalf of EVTI
only by authority of EVTI’s Board of Directors.

 

(f)          Any notices or other communications required hereunder shall be in
writing and shall be deemed given when delivered in person, when faxed or
emailed (assuming proof of receipt can be established), if mailed, by certified
or registered first class mail, postage prepaid, return receipt requested, when
received. All such notices and communications shall be addressed to the parties
at their addresses specified in the preamble to this Agreement or to such other
addresses of which a party shall have notified the others in accordance with the
provisions of this Section 7(f).

 

(g)         This Agreement and any questions concerning its validity,
construction or performance shall be governed by the laws of the State of
California, without regard to any state’s choice of law provisions. Courts
within the State of California will have jurisdiction over all disputes between
the parties arising out of or relating to this Agreement.

 

(h)         The provisions of Sections 3 and 4 of this Agreement shall survive
the expiration of the Term or the termination of this Agreement. This Agreement
supersedes all prior agreements, written or oral, between EVTI and Jigsaw
relating to the subject matter of this Agreement.

 



4

 

 

(i)           This Agreement may be executed in multiple counterparts, each one
of which shall be deemed an original, but all of which shall be considered
together as one and the same instrument. Delivery of an executed counterpart of
this Agreement may be made by facsimile or other electronic transmission. Any
such counterpart or signature pages sent by facsimile or other electronic
transmission shall be deemed to be written and signed originals for all
purposes, and copies of this Agreement containing one or more signature pages
that have been delivered by facsimile or other electronic transmission shall
constitute enforceable original documents. As used in this Agreement, the term
“electronic transmission” means and refers to any form of communication not
directly involving the physical transmission of paper that creates a record that
may be retained, retrieved and reviewed by a recipient of the communication, and
that may be directly reproduced in paper form by such a recipient through an
automated process.

 

[Signature page follows]

 



5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Independent Contractor
Agreement effective as of the date first written above.

 

EVENTURE INTERACTIVE INC.

 

JIGSAW PARTNERS, INC.

                          By: /s/ Gannon Giguiere   By: /s/ Vinay Jatwani  
Name: Gannon Giguiere   Name: Vinay Jatwani   Title: CEO   Title: CEO  

 



6

 